 Case 9:19-mj-08348-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 1 of 9

AO91(Rev08/09)Crimi
                  nalCompl
                         aint                                                         FILED BY                     C
                              U NITED STATESD ISTRICT C OUR
                                                    forthe                                     Ad' 22 201S
                                         Southern DistrictofFlorida                           ANGELA E.NOBLE
                                                                                             cLERK U.s.ols'
                                                                                                          r cx
                                                                                             s.D.oFFLA,-w .RB,
             United StatesofAmerica
                         V.
                 GARY R.KOLLIGIAN                            CaseNo. 19-MJ-8348-BER




                                          CRIM INAL CO M PLAINT

       1,thecomplainantinthiscase,statethatthefollowing istrueto thebestofmy knowledge and belief.
Onoraboutthedatets)of             AUGUST 19,2019         inthecountyof               Palm Beach            inthe
   Southern    Districtof           Florida      ,thedefendantts)violated:
          CodeSection                                         OffenseDescription
18 U.S.C.j2252(a)(4)(B)& (b)(2)       Possession ofChild Pornography




       Thiscriminalcomplaintisbased onthesefacts:
See attached Affidavit




       V Continuedontheattachedsheet.



                                                                       Brian J.Stafford,SpecialAnent,HSI
                                                                              Printed nameandtitle

Sworn to beforeme and signed in my presence.


Date: </,r/,r                                                                   Jttdge'
                                                                                      ssi
                                                                                        gnattt
                                                                                             re

City andstate:           W estPalm Beach,Florida                Hon.Bruce E.Reinhart,U.S.Maqistrate Judge
                                                                              Printed nam eandtitle
Case 9:19-mj-08348-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 2 of 9




                   AFFIDAV IT IN SU PPO RT O F C RIM IN AL CO M PLA INT

          1,Brian J.Stafford (theAffiant),beendulysworn,deposeand stateasfollows:
                 Iam a SpecialAgentwith the U.S.DepartmentofHomeland Security (DHS),
   HomelandSecuritylnvestigations(HSl),andhavebeensoemployedsinceMarchof2007.lhave
   aBachelorofScience degree in Crim inology from Florida State U niversity,and have successfully

   completed the Crim inalInvestigatorTraining Program and SpecialA gentTraining atthe Federal

   Law Enforcem entTraining Center in G lynco,Georgia. A m ong m y responsibilities as a Special

   Agent is the investigation of crim es against children, particularly offenses involving child

   pornography and the exploitation ofchildren via the lnternet. lhave received training in the area

   ofchild pornography and child exploitation and have had the opportunity to observe and review

   numerousexamplesofchildpornography(asdefinedinl8U.S.C.j2256)inmanyformsofmedia.

                 ln this capacity,Ihave investigated child exploitation and internetcrim es against

   children cases. lhave participated in investigations ofpersonssuspected ofviolating federalchild

   pornography laws, including Title l8, United States Code, Sections 2252 and 2252A . These

   investigations have included the use of surveillance techniques, undercover activities. the

   interviewing ofsubjectsand witnesses,and the planning and executionofarrest,search,and
   seizure warrants. ln the course of these investigations,lhave review ed stillim ages and videos

   containing child pornography and im ages depicting m inorchildren engaged in sexually explicit

   conduct on alI form s of electronic media including com puters, digital cam eras, and w ireless

   telephones,and have discussed and review ed these m aterialsw ith other law enforcem entofficers.

   lhave also participated in training program sforthe investigation and enforcem entoffederalchild
Case 9:19-mj-08348-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 3 of 9




   pornography laws relating to the use of com puters forreceiving,transm itting,and storing child

   pornography.

                  The facts set fol'th in this affidavit are based upon m y personal know ledge,

   inform ation obtained from others involved in this investigation,including other law enforcem ent

   officers,m y review ofdocum entsand inform ation gained through training and experience. Since

   this affidavitis being subm itted forthe lim ited purpose ofestablishing probable cause to suppol't

   a Crim inalCom plaint, I have not included each and every fact know n to m e concerning this

   investigation.Rather,Ihave setforth only those factslbelieveare necessary to establish probable

   causeto believe thatGARY R.KOLLIGIAN (hereinafterreferred to as('KOLLIGIAN'')has
   violatedTitle 18,United StatesCode,Section 2252(a)(4)(B)and (b)(2)on oraboutAugust19,
   2019(possessionofchildpornography).
                  OnAugust19,20l9,officersoftheLantanaPoliceDepartment(LPD)advised your
   affiantthatthey had previously been forwarded a Cybertip from the N ationalCenterofM issing

   and Exploited Children (NCMEC). The Cybertip wasoriginally reported to the Palm Beach
   County Sherriff's Office (PBSO) in December2017. The Cybertip provided thata particular
   Tw itteruser,nam ed çksurfinwav,''had uploaded tw o fslescontaining child pornography. Tw itter

   isan online platform where users can create profiles and postw ords,im ages and videos,so that

   otheruserscan see and forwardthe sam e.NCM EC confirm ed the im agesw erechild pornography.

                  Upon receiving the Cybertip,PBSO issued an adm inistrative subpoena forthe IP

   addressused by (dsurfinwav''to upload the child pornography.A responsereceived from Com cast

   provided that the IP address belonged to Gary Kolligian at4201 S Ocean Blvd,AptH4,South

   Palm Beach,FL 33480. This inform ation w as then provided to the South Palm Beach Police
Case 9:19-mj-08348-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 4 of 9




   Departm ent.

                  O n A ugust 19,2019 atapproxim ately l045hrs,officers ofthe South Palm Beach

   Police Departm entalong w ith officers from LPD ,w ho w ere requested to assistundertheirM utual

   A id Agreem ent,arrived atKolligian'saddress. Contactw asm ade w ith Kolligian athisresidence.

                  K olligian w as positively identified by his Florida Driver's License. An LPD

   detective explained to Kolligian that they were there to talk w ith him about the Cybertip and

   showed Kolligian one ofthe photos from the Cybertip. Kolligian advised he recalled the im age.

          8.      Kolligian then invited the officers into his residence atw hich tim e a silverApple

   Laptop w asobsel
                  w ed sitting on the chairthatwasdirectly located by the frontdoor. The officers

   asked Kolligian which computerhe currently used and he pointed to the A pple Iaptop sitting on

   the chair. Kolligian stated thathe does notcurrently have internetaccess atthe residence due to

   financialissues and has been going to Iocalbusinesses such as Burger King and M cDonalds to

   accessthe W i-f'i.

          9.      W hile on scene atKolligian's residence,he gave the offscersconsentto search his

   laptop atwhich tim e he com pleted a consentto search form and provided the passw ord to access

   his com puter. A tthattim e,with Kolligian present,one the LPD detectivesopened and accessed

   Kolligian's computer. Im m ediately visible on the screen w as a picture of a young white male

   approxim ate age of 12-16 years of age in a sexualpose,titled EESCREEN SHOT 2019-8-19 AT

   5.21.20A M .'' The LPD detective scrolled through the fûdow nloads folder''and observed m any

   otheryoung m ales,as young asapproxim ately 8 yearsofage,in sexualacts and poses.

                  K olligian consented to accom panying the officers to the LPD to conduct an

   interview . Kolligian was read his M iranda warnings,w hich he acknow ledged he understood.
Case 9:19-mj-08348-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 5 of 9




   Kolligian stated thathe frequentsthe lRC network and chatsgroups,and frequentsthe chatroom

   called (i#boylove.'' Kolligian stated that he does dow nload explicitpictures of young children

   from thatchatgroup,including child pornography.

                 Agentsshowed Kolligian aspecific picturenamed 2V9V7 (created 7/25/19at3:16
   hrs)which depicts ayoung boy,approximately 7 years'old,who hashismouth around another
   young boy'spenisofapproxim ately the sam e age,perform ing oralsex. Both boys appeared to be

   naked.The im agew asfound on Kolligian'scom puter;the sam ecom puternoted above. Kolligian

   acknow ledged that he dow nloaded the im age. Agents asked how oId he thought he boy w as.

   Kolligian stated iimaybe 8 years old.'' A boutthe photograph thatwas found athis residence,and

   noted above,Kolligian stated he dow nloaded a video ofthatyoung boy and took screenshotsthat

   m orning ofthe video because he w asbored. Kolligian acknowledged the boy in thatphotograph

   was l2-l6 yearsofage.

                 Kolligian stated thathe does not feelthathe is com m itting any crim es and stated

   thathe does this because he thinks the boys are beautiful. During the interview Kolligian was

   asked aboutotherlaptopsthatwere observed in the apartm ent. Kolligian stated thathe hasseveral

   otherlaptops in hisapartm entthatthey m ay contain the sam e type ofm aterial.

                 A prelim inary review of the downloads folder on the Apple com puter revealed

   dozensofim agesand videosofchild pornography:boys,underthe age of 18,and som e underthe

   ageof12,engaged in a lew d orlasciviousposes,exposing theirgenitalia to the focusofthe im age;

   orboys,underthe age of 18,and som e underthe age of 12,engaged in sexualacts w ith adultsor

   otherboys.

                 Based upon the foregoing facts,and m y training and experience,Isubm itthatthere
Case 9:19-mj-08348-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 6 of 9




   is probable cause to believe thatGA RY R.K O LLIG IAN violated Title 18,United States Code,

   Section2252(a)(4)(B)and (b)(2)(receiptofchild pornography)onthedatesprovided herein.

          FURTHER YO UR A FFIAN T SA YETH N A UGH T.


                                              f           ''C /
                                             C>   C   x
                                                          W
                                            BRIAN J.STA FF D
                                            SPECIA L A GE
                                            HO M ELAN D SECU RITY IN V ESTIG ATION S


   Subscribed and sw olm to before m e
   this /f dayof-'
                 è
                 o gust2019,

  ZHONORABLEBRUCE
             v.A E REIN HA RT.

   UN ITED STA TES M AG ISTRA TE JUD GE
Case 9:19-mj-08348-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 7 of 9




                            UN ITED STA TES DISTRICT CO U RT
                            SO UTH ERN DISTRICT O F FLO RIDA

                                      PEN ALTY SH EET

   Defendant'sN am e: G AR Y R .K O LLIGIAN

   CaseN o: 19-MJ-8348-BER

   Count#:1

   Possession ofChild Pornography

   Title 18,UnitedStatesCode,Section2252(a)(4)(B)& (b)(2)
   *M ax.Penalty: 20 Years'Imprisonment,$250,000 fine,Supervised Releaseof5 Yearsto
   Life,$5000 SpecialAssessment,$100 Assessment,Restitution




    Wlkefers only to possible term ofincarceration,fines,specialassessm ents,does notinclude
   possible restitution,parole term s,or forfeituresthatm ay be applicable.
  Case 9:19-mj-08348-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 8 of 9




                              U N ITED STA T ES D IST R IC T C O U R T
                                 SO UTH ERN D ISTRICT O F FLO RIDA

                             CASE N UM BER : 19-M J-8348-BER

                                      BO ND R ECO M M ENDA TIO N



DEFENDANT:GARY R.KOLLIG IAN

                 Pre-TrialDetention
             (PersonalSurety)(Corporate Surety)(Cash)(Pre-TrialDetention)




                                                gy:
                                                      AU A: G regory        iller




LastKnown Address:4201 South O cean Blvd.

                       Apadm entH4

                       Palm Beach,FL 33480

W hatFacility:




Agenttsl:             HSIBRIAN J.STAFFORD
                      (FBI) (SECRET SERVICE) (DEA) (lRS) (lCE) (OTHER
Case 9:19-mj-08348-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 9 of 9

                            U NITED STATES D ISTR ICT C O UR T
                            SO UTH ER N D ISTR ICT O F FLO R ID A

                              No.         l9-M J-8348-BER


   UN ITED STATES OF A M ERICA


   GARY R.KOLLIG IAN
                                           /



                                 CR IM INAL C O VER SH EET

         Did thism atteroriginate from a matterpending in the N orthern Region ofthe United
         StatesAttorney'sO ffice priorto October 14,20037                Yes        x No

         Did thism atteroriginate from a m atterpending in the CentralRegion ofthe United States
         Attorney'sOffice priorto Septem ber 1,2007?                  Yes        x No



                                                    Respectfully Subm itted,

                                                    A RIAN A FAJARD O ORSH AN
                                                    UN ITED STA TES ATTO RN EY


                                             By:    /s/'Grezorv Schiller
                                                    G REGO RY SCHILLER
                                                    A ssistantUnited States Attorney
                                                    Florida BarN o,0648477
                                                    U .S.A TTO RN EY 'S O FFICE -SD FL
                                                    500 S.Australian A ve.,
                                                    W estPalm Beach,FL 33401
                                                    (561)209-1045
                                                    Gregprv.schiller@ usdoi.xov
